OPINIÓN DISIDENTE DEL
JUEZ PRESIDENTE SR. DEL TORO
Mi disentimiento en este caso se basa en que después de un detenido estudio de la prueba, no encuentro motivos bastantes para dejar de aplicar al mismo la repetida juris-prudencia que dice que en casos1 de evidencia contradictoria debe prevalecer la decisión de la corte sentenciadora. A mi juicio no se ha demostrado pasión, prejuicio, o parcialidad-Tampoco manifiesto error. Las; dudas que puedan surgir no son suficientes, en mi opinión, para sostener quo los testigos del Pueblo, a quienes dió entero- crédito la corte, declararan falsamente al imputar como imputaron directamente al acu-sado el hecho de haber disparado contra el chauffeur del automóvil que lo perseguía.
Estoy autorizado para decir que el Juez Asociado Sr, ■Aldrey está conforme con esta opinión.